Citation Nr: 0315557	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  99-22 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by a chronic cough.

2.  Entitlement to service connection for intervertebral disc 
syndrome.

3.  Entitlement to service connection for a right leg 
disorder.

4.  Entitlement to an increased (compensable) evaluation from 
an original grant of service connection for seborrheic 
dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
August 1971.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered by the North Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The issues of entitlement to service connection for 
intervertebral disc syndrome, entitlement to service 
connection for a right leg disorder, and entitlement to an 
increased (compensable) evaluation from an original grant of 
service connection for seborrheic dermatitis are the subjects 
of the REMAND section of this decision, set forth below.


FINDING OF FACT

A disability manifested by a chronic cough is not shown.


CONCLUSION OF LAW

A disability manifested by a chronic cough was not incurred 
in or aggravated by wartime service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.  66 Fed. Reg. 45,620, et seq. 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  There is no issue in this case as to providing 
an appropriate application form, or as to completeness of the 
application.  The veteran has been advised of the applicable 
laws and regulations, and of the evidence needed to 
substantiate his claim, by the statement of the case and 
supplemental statement of the case issued in the development 
of this appeal.  In addition, the RO, in May 2001, advised 
him of the evidence that was needed in support of his case, 
where he was to send such evidence, what information was 
still needed, what he could do to assist in the development 
of his case, and who to contact at VA if he had questions or 
needed further assistance.  The Board accordingly finds that 
he was advised as to what 


evidence was needed to establish entitlement to the benefits 
sought, and the applicable statutory and regulatory criteria.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  This 
duty has been satisfied.  In particular, it is noted that 
records of any and all treatment cited by the veteran have 
been sought by VA, and that all such evidence has been 
obtained and associated with his claims folder.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish a claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).   

II.  Service Connection for a Disability Manifested by a 
Chronic Cough

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).  



For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).

In the instant case, the medical evidence, to include both 
service and post-service records, does not indicate the 
presence of any disability manifested by a chronic cough, or 
any symptoms that could be deemed symptomatic of such a 
disability.  While the veteran may allege that he has such a 
disability, his contentions must be balanced against the 
absence of any clinical evidence that such a disability is, 
or has been, manifested.

It is inherent in the provisions that govern the assignment 
of service connection that a disability be manifested for 
such benefits to awarded; that is, service connection cannot 
be awarded for a disability that is not shown to exist.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The Board must 
accordingly conclude, with regard to the veteran's claim of 
entitlement to service connection for a disability manifested 
by a chronic cough, that the preponderance of the evidence is 
against that claim.  The claim, accordingly, fails.


ORDER

Service connection for a disability manifested by a chronic 
cough is denied.




REMAND

Concurrent with the current appeal, the veteran sought, and 
was awarded, an increased rating for service-connected post-
traumatic stress disorder (PTSD).  That issue is not before 
the Board; however, evidence pertinent to that claim, 
received subsequent to the most recent Supplemental Statement 
of the Case (SSOC) issued with regard to the matters that are 
on appeal, includes a favorable decision by the Social 
Security Administration (SSA) that notes that the medical 
evidence establishes that the veteran has been treated for 
PTSD "and back pain."  Inasmuch as this SSA decision has 
not been considered by the RO in conjunction with the 
veteran's claim for service connection for intervertebral 
disc syndrome, and no waiver of such consideration is of 
record, the case must be returned to the RO for 
readjudication of that issue.  See Disabled American Veterans 
v. Principi, 327 F. 3d 1339 (Fed. Cir. 2003).  The Board also 
notes that the SSA decision raises the possibility that 
additional medical records not currently associated with the 
veteran's claims folder may be available; any and all such 
records should be sought prior to further consideration of 
this claim.

With regard to the veteran's claim for a right leg 
disability, the Board notes that medical records indicate 
that complaints of right leg pain were often made concomitant 
with complaints pertaining to low back impairment.  It is 
unclear from the record whether there is, in fact, a right 
leg disability that is separate and distinct from any other 
disability, or whether his right leg pain is a symptom of his 
low back disorder.  The Board is of the opinion that 
additional development of the evidence, in the form of an 
opinion from a VA orthopedist as to the nature and etiology 
of any right leg disability, would be helpful.

The Board is also of the opinion that the report of a current 
dermatology examination would be helpful with regard to the 
nature and severity of the veteran's service-connected 
seborrheic dermatitis.  A review of his claims folder reveals 
that he was most recently accorded a VA dermatology 
examination for rating purposes 


almost four years ago, in August 1999.  The Board notes that 
the veteran's claim for a compensable evaluation for his skin 
disorder is based on the original grant of service connection 
for this disability, and that the provisions of Fenderson v. 
West, 12 Vet. App. 119 (1999), whereby "staged" ratings can 
be assigned in such circumstances, are for application.  The 
Board also notes that the regulatory criteria by which 
dermatitis is evaluated (38 C.F.R. § 4.118, Diagnostic Code 
7806) were revised during the course of the veteran's appeal, 
and that the severity of this disorder has not been medically 
ascertained under the new diagnostic standards.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In view of the above, this case is REMANDED for the 
following:

1.  The RO should request that SSA 
furnish copies of all medical records 
considered in its February 2000 decision 
awarding the veteran SSA benefits.

2.  The RO should request that a VA 
orthopedist review the veteran's claims 
folder and render an opinion as to 
whether the veteran's complaints of right 
leg pain are symptomatic of, or part and 
parcel of, his low back disorder, or 
whether complaints of right leg pain are 
unrelated thereto.

3.  The veteran should be accorded a VA 
dermatology examination in order to 
ascertain the current nature and severity 
of his service-connected seborrheic 
dermatitis.  In particular, the examining 
dermatologist should identify, in 
quantitative terms, the area of the 
entire body, and the area of exposed 
portions of the body, affected.  He or 
she should also indicate whether the 
veteran's dermatitis requires or has 
required the use of corticosteroids or 
other immunosuppressive drugs 


during the past 12-month period.  All 
tests indicated should be accomplished at 
this time.

4.  Following completion of the above, 
the RO should review the evidence 
associated with the veteran's claims 
folder subsequent to the issuance of the 
most recent SSOC, in February 2000, and 
determine whether service connection for 
intervertebral disc syndrome, to possibly 
include right leg pain, can now be 
granted.  If a right leg disorder has not 
been found to be related to, or a symptom 
of, intervertebral disc syndrome, the RO 
should also determine whether service 
connection for a right leg disorder can 
be granted.  The RO should further 
determine whether a compensable 
evaluation can now be granted for the 
veteran's seborrheic dermatitis, in 
accordance with Fenderson, supra, and 
Karnas, supra.  If the decision remains 
in any manner adverse to the veteran, he 
and his representative should be 
furnished with an SSOC, and with the 
appropriate period of time within which 
to respond thereto.  The case should then 
be returned to the Board for further 
review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action 


must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to address due process concerns.  No inference as to the 
ultimate resolution of these claims should be made.



	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



